                     Case 4:06-cr-00088-WTM-CLR Document 74 Filed 02/09/21 Page 1 of 3


GAS 245D         {Rev. 09/11)Judgment in a Criminal Case for Revocations




                                        United States District Court
                                                             Southern District of Georgia
                                                                   Savannah Division

               UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                   V.
                                                                                  (For Revocation of Probation or Supervised Release)
                      Jason Robert Hodges
                                                                                  Case Number:               4:06CR00088-1

                                                                                   USM Number:               12671-021

                                                                                  John Davidson Carson
                                                                                   Defendant's Attorney
THE DEFENDANT:

IS! admitted guilt to violation of mandatory and special conditions ofthe term of supervision.
□ was found in violation of conditions(s)                                                         after denial of guilt.

The defendant is adjudicated guilty of these offenses:

   Violation Number              Nature of Violation                                                                            Violation Ended


                                 The defendant failed to participate in a program of treatment for drugs and                    October 25,2017
                                 alcohol (special condition).
                                 The defendant failed to refrain from unlawful use of a controlled substance                    October 16,2017
                                 (mandatory condition).
                                 See Page 2for Additional Violations

           The defendant is sentenced as provided in Page 3 through of this Judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

□ The defendant has not violated condition(s)                                                   and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                           February 8, 2021
Last Four Digits of Defendant's Soc. Sec: 4607                             Date of imposition of Judgment




Defendant's Year of Birth:     1977
                                                                           Signature of Judge


City and State of Defendant's Residence:

Savannah. Georgia
                                                                           William T. Moore, Jr.
                                                                           Judge, U.S. District Court
                                                                           Name and Title of Judge



                                                                           Date
                Case 4:06-cr-00088-WTM-CLR Document 74 Filed 02/09/21 Page 2 of 3
S 245D         (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                       Judgment— Page 2 of3
DEFENDANT:            Jason Robert Hodges
CASE NUMBER:          4:06CR00088-1



                                                  ADDITIONAL VIOLATIONS
   Violation Number          Nature of Violation                                                              Violation Ended

          3                  The defendant failed to refrain from unlawful use of a controlled substance      October 31,2017
                            (mandatory condition).
          4                  The defendant committed another federal, state, or local crime (mandatory       November 23,2017
                             condition)
                       Case 4:06-cr-00088-WTM-CLR Document 74 Filed 02/09/21 Page 3 of 3
S 245D                (Rev. 09/11)Judgment in a Criminal Case for Revocations


                                                                                                                     Judgment— Page 3of3
DEFENDANT:                   Jason Robert Hodges
CASE NUMBER:                 4:06CR00088-1




                                                                  IMPRISONMENT


          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:          18 months as to each of Counts 6 and 12. to be served concurrently.




     IS    The Court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the defendant be given credit for all time served since he was taken into federal custody for the instant
           federal matter on November 22, 2020. Additionally, if during this 18-month period of incarceration it is determined by medical
           providers that the defendant is a prospective organ donor and, that surgery needs to take place during this 18-month period, it is
           recommended that the Bureau of Prisons consider release for the defendant to be a donor should that circumstance occur.


     IS    The defendant is remanded to the custody of the United States Marshal.

     □      The defendant shall surrender to the United States Marshal for this district:

          □      at                                  □         a.m.      □      p.m. on                                        .
          □      as notified by the United States Marshal.

     □      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          □      before 2 p.m. on
          □      as notified by the United States Marshal.
          □      as notified by the Probation or Pretrial Services Office.


                                                                          RETURN

I have executed this judgment as follows:




          Defendant delivered on                                                               to

at                                                        , with a certified copy of this judgment.


                                                                                                         UNITED STATES MARSHAL




                                                                                  By
                                                                                                      DEPUTY UNITED STATES MARSHAL
